472 F.2d 164
UNITED STATES of America, Plaintiff and Appellee,v.James Mumow VALENTINE, Defendant and Appellant.
No. 72-1236.
United States Court of Appeals,Ninth Circuit.
Jan. 4, 1973.

Kenneth P. Lezin, Mill Valley, Cal., for defendant and appellant.
Harry D. Steward, U. S. Atty., Thomas M. Coffin, Asst. Atty. Gen., Stephen G. Nelson, Asst. U. S. Atty., San Diego, Cal., for plaintiff and appellee.
Before CHAMBERS and BROWNING, Circuit Judges, and KELLEHER, District Judge.
PER CURIAM:


1
The judgment of conviction in this marijuana importation case is affirmed.


2
All points in the attack on the composition of the trial jury have been heretofore resolved against the defendant in other cases in this circuit with the exception of the 40 mile rule on calling jurors.  No showing is made that the rule is unreasonable or that defendant was prejudiced by it.  Such a rule is authorized by 28 U.S.C. Sec. 1863(b)(7).


3
We find the evidence of guilt was adequate.  The refusal of the court to grant the motion for a mistrial was not error.  The consecutive terms of imprisonment were proper.  Cf. United States v. Bishop, 462 F.2d 127, 9 Cir. 1972.